FLORIDA SUPREME COURT

                     NOTICE OF CORRECTION

                                                        DATE: February 20, 2020

CASE OF: BYRON MCGRAW V. STATE OF FLORIDA

DOCKET NO.: SC18-792                  OPINION FILED: November 27, 2019



                      ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTION HAS BEEN MADE IN THE ABOVE
OPINION:

On page 7, “Circuit Court of the Fifteenth Judicial Circuit” has been changed to
“County Court of Palm Beach County.”


SIGNED: OPINION CLERK


The corrected hard copy will follow.